Exhibit10.4



CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY
DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.



SEVERANCE AGREEMENT AND GENERAL RELEASE



This Severance Agreement and General Release (the “Agreement”) is entered into
by and between Timothy Morris (“Employee” or “You”), and Iovance
Biotherapeutics, Inc. (the “Company”). The term “Parties” or “Party” used herein
shall refer to Employee and the Company as appropriate.

1.         Last Day of Employment.

a.    Employee’s last day of employment with the Company will be July 9, 2020
[***]. From June 10, 2020 to [***], Employee is on a paid leave of absence
during which he will continue to receive compensation and other benefits as if
he were not on a leave of absence (“Transition Period”). [***]. Should employee
engage in conduct that constitutes Cause as defined in paragraph 6.1 of his
Employment Agreement dated August 4, 2017 (“Employment Agreement”), then the
Transition Period shall immediately end, Employee’s termination will be deemed
for Cause, and this Agreement shall become null and void.

b.   [***]. As a result of Employee’s termination, his health insurance benefits
will terminate on the last day of the month in which his employment terminates.
Thereafter, such coverage may continue at Employee’s sole expense. Except as set
forth in this Agreement or as otherwise required by applicable law, Employee’s
participation in and rights under any Company employee benefit plans and
programs will be governed by the terms and conditions of those plans and
programs, which may be amended, modified, suspended, or terminated by the
Company at any time for any or no reason to the extent permitted by law. [***].
Employee will be provided with information regarding his right to purchase
continuation health care coverage at his own cost pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), by separate
cover in accordance with applicable law. Employee is not required to sign this
Release Agreement to receive accrued wages and vested benefits.

2.         Severance Payment. Provided Employee satisfies the Severance
Conditions as defined in the Employment Agreement to wit, a) signs and does not
revoke this Agreement, and complies with its terms and conditions, and b)
reaffirms his commitment to comply and actually complies with all surviving
provisions of the Employment Agreement and other agreements concerning his
employment with and separation from employment with the Company, including but
not limited to



1

--------------------------------------------------------------------------------

confidentiality and proprietary information agreements, and in consideration for
the general release of claims set forth below, the Company shall pay Employee
the sum of two hundred and thirty thousand dollars and no cents ($230,000), less
applicable withholdings and deductions, which is the equivalent of six months of
Employees’ current base salary (“Severance Payment”). The Severance Payment
shall be paid to the Employee in a lump sum on the first payroll date that
occurs no sooner than seven days after the Effective Date defined below in
Paragraph 17. The Severance Payment will be reported on a Form W-2 issued to the
Employee.

3.         Expenses Paid. By signing this Agreement, Employee represents 1) that
he has submitted all necessary business expenses incurred by him up through June
10, 2020; 2) he has not incurred and will not incur any further business
expenses given he has been relieved of all duties and has not been on the
Company’s premises or assigned work since June 10; and 3) he has been reimbursed
for all necessary business expenses Employee incurred during his employment with
the Company. The Company represents that it has reviewed and approved all
expense reports and Employee has been paid all outstanding expenses submitted.

4.         No Further Compensation or Benefits. Employee acknowledges that,
except as expressly provided in this Agreement, Employee is not owed and will
not receive any additional compensation, severance, or benefits from the Company
after the Retirement Date except that this Agreement shall not modify any rights
Employee may have under paragraph 6.3 of his Employment Agreement, subject to
the Company’s 2018 Equity Incentive Plan or 2014 Equity Incentive Plan and any
Option Agreement promulgated thereunder. [***]. Employee further affirms that,
as of the date of this Agreement, Employee has (A) been paid and/or has received
all compensation, wages, bonuses, commissions, benefits and leave to which
Employee may be entitled and that no other compensation, wages, bonuses,
commissions, benefits, or leave are due to Employee, except as provided in this
Agreement; (B) not sustained any known workplace injuries or otherwise suffered
an occupational disease; (C) been provided and/or was not denied any leave to
which Employee was entitled under the Family and Medical Leave Act or related
state or local laws; and [***].

5.         Withholding Taxes; Liabilities. The Company will deduct and withhold
from any payments to Employee all sums that it may be required to withhold
pursuant to applicable tax withholding laws or regulations. Employee and the
Company agree that the consideration provided in Paragraph 2 of this Agreement
is payable to Employee in exchange for his execution of this Agreement. In
addition, Employee expressly agrees and represents that any additional federal,
state or local tax or contribution that may be owed or payable on the payment
identified in Paragraph 2 are his sole responsibility and that Employee will
indemnify, defend and hold the Company harmless from and against any and all
liability or claim for any tax or contribution or any penalty or interest
thereon that may be incurred or demanded as a result of the receipt of the
consideration provided for in this Agreement and which has not been paid by
Employee.



2

--------------------------------------------------------------------------------

6.         Internal Revenue Code 409A. To the extent applicable, the Company
intends for the compensation arrangements under this Agreement to comply with
Section 409A of the Internal Revenue Code (“Section 409A”). This Agreement shall
be construed in a manner to give effect to such intention. In no event
whatsoever (including, but not limited to, as a result of this section or
otherwise) shall the Company be liable for any tax, interest or penalties that
may be imposed on Employee under Section 409A. The Company shall have no
obligation to indemnify or otherwise hold Employee harmless from any or all such
taxes, interest or penalties, or liability for any damages related thereto.
Employee acknowledges that he has been advised to obtain independent legal, tax
or other counsel in connection with Section 409A.

7.         Release.

a.    In consideration of the payments and benefits described above, receipt of
which Employee hereby acknowledges, Employee, on behalf of himself Employee’s
heirs, executors, administrators and assigns, and each of them, hereby fully and
unconditionally releases the Company, its respective subsidiaries, related
companies, and affiliates, and each entity managed or advised by any of them,
past, present, and future, as well as their managers, directors, officers,
agents, attorneys, employees, partners, members/stockholders, representatives,
benefit plan fiduciaries, assigns, and successors, past and present and each of
them (collectively, in their individual and representative capacities, the
“Released Parties”), from and with respect to any and all legally waivable
claims, complaints, rights, suits and actions, which Employee ever had, now has
or may have against the Released Parties up to the date Employee signs this
Agreement, and particularly, but without limitation, any claims arising from or
relating in any way to his employment relationship or the termination of his
employment relationship with the Company, [***]. Employee does not release his
right to benefits under Section 6.3 of his Employment Agreement.

b.   Company releases and waives all legally waivable claims, complaints,
rights, suits and actions, which it ever had, now has or may have against
Employee arising from or relating in any way to his employment relationship or
the termination of his employment relationship with the Company up through
[***].

c.    Notwithstanding anything in this Agreement to the contrary, nothing in
this Agreement prohibits Employee from confidentially or otherwise communicating
or filing a charge or complaint with a governmental or regulatory entity,
participating in a governmental or regulatory entity investigation, or giving
other disclosures to a governmental or regulatory entity in each case without
receiving prior authorization from or having to disclose any such conduct to the
Company, or from responding if properly



3

--------------------------------------------------------------------------------

subpoenaed or otherwise required to do so under applicable law. Nothing in this
Agreement shall be construed to affect the Equal Employment Opportunity
Commission’s (“Commission”), the National Labor Relations Board’s, the
Occupational Safety and Health Administration’s, the Securities and Exchange
Commission’s, the Financial Industry Regulatory Authority’s, or any federal,
state, or local governmental agency or commission’s (“Governmental Agencies”) or
any state agency’s independent right and responsibility to enforce the law, nor
does this Agreement affect Employee’s right to file a charge or participate in
an investigation or proceeding conducted by either the Commission or any such
Governmental Agency, [***]. This Agreement does not limit Employee’s right to
receive an award for information provided to any Governmental Agencies,
including under the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 (“Dodd-Frank”). Further, nothing in this Agreement prohibits Employee from
testifying in an administrative, legislative or judicial proceeding regarding
alleged criminal conduct or alleged unlawful employment practices (including
sexual harassment) by any person or entity, when the Employee has been required
or requested to attend such proceeding pursuant to court order, subpoena, or
written request from an administrative agency or the legislature. Moreover,
nothing in this Agreement prevents the disclosure of factual information
relating to unlawful employment practices including claims of sexual assault,
sexual harassment, harassment or discrimination based on sex, failure to prevent
harassment or discrimination based on sex or retaliation against a person for
reporting an act of harassment or discrimination based on sex, as those claims
are defined under the California Fair Employment and Housing Act, to the extent
the claims are filed in a civil or administrative action, and to the extent such
disclosures are protected by law. Nothing in this Agreement prohibits or creates
liability for any such protected conduct.

d.   Execution of this Agreement does not bar any claim that arises hereafter,
including (without limitation) a claim for breach of this Agreement, any claim
to indemnity under section 2802 of the California Labor Code, any claim for
unemployment benefits, or any other claim that by law may not be released.
Employee does not release or waive his right to enforce this Agreement.

8.         Waiver of Unknown Claims. Employee and Company acknowledge that they
have been advised by legal counsel that they are by this Agreement waiving
claims pursuant to California Civil Code Section 1542 or the laws of other
states similar hereto, and they expressly waive such rights as quoted below:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO



4

--------------------------------------------------------------------------------

EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF
KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR OR RELEASED PARTY.”

Employee and Company hereby expressly waive any rights they may have under any
other statute or common law principles of similar effect.

9.         No Pending Claims. Employee affirms that he has not filed, caused to
be filed, or presently is a party to any claim, complaint, or action against the
Released Parties in any forum.

10.       Confidential Information.

a.    Apart from the exceptions set forth in Paragraph 7(c) above, Employee
agrees that all terms and conditions of any confidentiality or proprietary
information agreement including, without limitation, any such provision in his
Employee Proprietary Information and Invention Assignment Agreement (the
“EPIIA”) and relevant parts of the Company Employee Handbook dated March 2018,
which he signed and acknowledged while employed by the Company shall survive
this Agreement and remain in full force and effect. The Employee Handbook is
attached as Exhibit 2.

b.   [***].

c.    Employee agrees not to disclose Confidential Information to anyone and not
to use Confidential Information for any purpose whatsoever except to the extent
such information: is generally known in the industry, or hereafter becomes so
known without default under this Agreement However, nothing in this Agreement
shall be interpreted to restrict Employee’s ability to disclose Confidential
Information in confidence to a federal, state or local government official, or
to an attorney, when such disclosure is made solely for the purpose of
investigating or reporting a suspected violation of law. Further, it shall not
constitute a violation of this Agreement for an employee to disclose such
confidential information in a complaint or other document filed in a lawsuit or
other proceeding if such filing is made under seal.

d.   Employee also acknowledges that unauthorized disclosure of the Company’s
Confidential Information would cause the Company irreparable harm. Therefore,
upon the breach or threatened breach of any of the provisions of this Paragraph,
the EPIIA, and the relevant sections of the employee handbook, Employee
acknowledges that the Company shall be entitled to obtain an injunction, with or
without notice and without requiring a bond to be posted, restraining the breach
in any court of



5

--------------------------------------------------------------------------------

competent jurisdiction notwithstanding the existence of any agreements between
the Company and the Employee to arbitrate certain disputes or the consent to
jurisdiction provisions set forth in this Agreement. Irrespective of the forum
in which the Company pursues an injunction, the California choice of law
provision set forth in this Agreement shall apply. The issuance of an injunction
shall not prohibit the Company from pursuing any other remedies available to it,
including recovery of damages. The Company reserves all rights it has to protect
its Confidential Information against disclosure or use in any act constituting
unfair competition.

11.       Company Property. [***].

a.    Employee further understands and agrees, as outlined and defined in this
Agreement and in the EPIIA signed by Employee, the employment agreement, and the
employee handbook acknowledged by Employee during his employment with the
Company, that all proprietary or confidential information or trade secrets
concerning the Company or its businesses, products, services, or employees,
including but not limited to information concerning business strategies or
plans, systems, products and services and their development, technical
information, marketing, sales activities and procedures, promotion and pricing
techniques, policies and procedures, cost, financial data, and customer, client,
vendor, and employee information is the exclusive property of the Company.

b.   Employee acknowledges that he may be in possession of material non-public
information as defined in the Company’s insider trading policy. Employee agrees
that it is his sole responsibility to comply, and that he will comply, with all
securities laws and regulations. Employee agrees not to trade in securities of
the Company nor cause or advise others to trade in the securities of the Company
while in possession of, or on the basis of, material non-public information.
Employee further acknowledges that, while he was an employee, he was subject to
the Company’s insider trading policy. From time to time, the Company has imposed
blackout periods which prohibited the trading of Company stock during that
period. Employee acknowledges that he may have been subject to a blackout period
at the time of his leaving the Company.

12.       Confidentiality and Non-Disparagement. [***].

13.       Non-Solicitation. [***].

14.       Cooperation. Employee and Employer agree to mutually cooperate should
Employee’s assistance be required in the prosecution and/or defense of any claim
in which the Released Parties may have an interest (subject to reasonable
limitations



6

--------------------------------------------------------------------------------

concerning time and place), which may include without limitation ([***]) making
himself available to participate in any proceeding involving any of the Released
Parties, allowing himself to be interviewed by representatives of the Released
Parties, participating as requested in interviews and/or meetings with other
witnesses, preparing and appearing for depositions and testimony without
requiring a subpoena, providing truthful and honest testimony, and producing
and/or providing any documents or names of other persons with relevant
information, all without claim of privilege against the Released Parties.

15.       References and Company Records. [***].

16.       Choice of Law and Consent to Jurisdiction. This Agreement shall be
interpreted in accordance with the laws of the State of California, without
regard to the application of choice-of-law principles. Employee and the Company
hereby irrevocably submit to the jurisdiction of the United States District
Court for the Northern District of California or any court of the State of
California located in San Mateo County, California, and waive any objection to
venue based on forum non conveniens or otherwise. Employee further expressly
agrees that any controversy arising under or in relation to this Agreement must
be brought exclusively in the United States District Court for the Northern
District of California or any court of the State of California located in San
Mateo County, California, without regard to conflicts of law principles.

17.       Knowing and Voluntary Waiver of Rights. Employee understands and
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”) and the Older Workers
Benefit Protection Act (“OWBPA”), and that this waiver and release is knowing
and voluntary. Employee understands and agrees that this waiver and release does
not apply to any rights or claims that may arise under the ADEA and OWBPA after
the Effective Date of this Agreement but does release such rights that may have
existed before the Effective Date. Employee understands and acknowledges that
the consideration given for this waiver and release is in addition to anything
of value to which Employee was already entitled. Employee further understands
and acknowledges that he has been advised by this writing that: (a) he should
consult with an attorney prior to executing this Agreement; (b) he has up to
twenty-one (21) days within which to consider this Agreement (“Review Period”);
(c) he has seven (7) days following his execution of this Agreement to revoke
this Agreement (“Revocation Period”); (d) this Agreement shall not be effective
until after the Revocation Period has expired (“Effective Date”); (e) he has
read and understands this Agreement; (f) changes to this Agreement, whether
material or immaterial, do not start the running of the Review Period which
expires on July 1, 2020; and (g) nothing in this Agreement prevents or precludes
Employee from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA or OWBPA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law. In the event Employee signs this Agreement and
returns it to the Company prior to the expiration of the Review Period, Employee
hereby acknowledges that he has freely and voluntarily chosen to waive the time
period allotted for considering this Agreement. For any revocation to be
effective,



7

--------------------------------------------------------------------------------

Employee understands and agrees that he must notify the Company of the
revocation in an express, signed writing delivered to the attention of Human
Resources and Legal Departments, Iovance Biotherapeutics, Inc., 999 Skyway Road,
Suite 150, San Carlos, CA 94070, with an electronic copy sent to [***], within
seven (7) days following Employee’s execution of this Agreement.

18.       Non-enforcement of Limitation on Post Retirement Employment. [***].

19.       Entire Agreement. This Agreement contains the entire and only
agreement between Employee and the Company pertaining to the subject matter
hereof, and any other agreements or understandings and discussions, written or
oral, that may have existed between the parties are superseded by this Agreement
and are no longer effective except as otherwise expressly stated herein.
Employee will, for example, continue to be bound by the obligations as stated in
the EPIIA. This Agreement may be amended or modified only by a written amendment
signed by the Parties. Employee has acknowledged that, in signing this
Agreement, he has not relied on any representation, promise, or inducement not
contained in writing in this Agreement.

20.       Unenforceability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.

21.       Severability. In the event any paragraph, section, sentence,
provision, or clause of this Agreement, or portion thereof, shall be determined
to be illegal, invalid, or unenforceable and cannot be modified to be
enforceable, the remainder of this Agreement and the remainder of any such
paragraph, section, sentence, provision, or clause shall not be affected and
shall be given full effect without regard to the illegal, invalid or
unenforceable portion, provided, however, if Paragraph 7 above is held illegal,
invalid or unenforceable, the Company shall be released from any obligations
under Paragraph 2 above, and Employee shall retain all of his rights.

22.       Counterparts. This Agreement may be signed in counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same instrument.

23.       Nature of Agreement. Employee understands and agrees that this
Agreement is a severance agreement and does not constitute an admission of
liability or wrongdoing on the part of the Company.

24.       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Employee, his heirs, executors and administrators and the
Company and its successors and assigns. If not publicly disclosed, and if
permissible under any relevant agreements or securities laws, Company will
provide Employee with written notice of any merger of the Company with or into
another entity or a sale of all or



8

--------------------------------------------------------------------------------

substantially all of the Company’s assets or any liquidation or dissolution of
the Company if such merger or sale occurs within one year of the Effective Date.

25.       Authority. The person signing this Agreement on behalf of the Company
has the authority to bind the Company to all the terms and conditions in this
Agreement.

PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

Employee expressly acknowledges that he has entered this Agreement knowingly and
voluntarily, without any coercion or duress, and that he has had an adequate
opportunity to review the Agreement and to consult his attorney regarding it to
the extent that he wishes to do so. Employee understands the contents of this
Agreement, and agrees to all of its terms and conditions.



Dated:

July 1, 2020

/s/ Timothy Morris



Timothy Morris







Iovance Biotherapeutics, Inc.





Dated:

July 1, 2020

By:

/s/ Maria Fardis



Title:

President and Chief Executive Officer







9

--------------------------------------------------------------------------------